         Case 6:17-cv-00055-ADA Document 129 Filed 06/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

MURRAY WALTER PISONY,                             §
     Plaintiff,                                   §
                                                  §
v.                                                §
                                                           Civ. A. No. 6:17-cv-00055-ADA
                                                  §
COMMANDO CONSTRUCTION, INC. and                   §
JAMES MCLEOD HOLDINGS INC.,                       §
      Defendants.                                 §        JURY DEMANDED


        PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY IN
     OPPOSITION TO DEFENDANTS’ MOTION TO EXCLUDE CERTAIN PROPOSED
                 EXPERT TESTIMONY FROM DR. JAHAN RASTY


        Plaintiff Murray Walter Pisony (“Plaintiff”) respectfully requests leave to file the attached

Sur-Reply in Opposition to Defendants’ Motion to Exclude Certain Proposed Expert Testimony

from Dr. Jahan Rasty (“Sur-Reply”) and shows the Court as follows:

        On June 22, 2020, Defendants Commando Construction, Inc. and James McLeod Holdings

Inc. (“Defendants”) filed their Reply in Support of their Motion to Exclude Expert Testimony from

Dr. Jahan Rasty (“Reply”). ECF No. 124. Defendants’ Reply raises arguments regarding claim

construction, including alleged active and passive voice in the Court’s construction, whether Dr.

Rasty has misapplied the claim construction, and Defendants’ attempt to re-litigate claim

construction issues.

        Plaintiff requests leave to file the attached brief Sur-Reply to address limited, but critical

issues and hopefully bring some clarity. Further, Defendants’ new arguments show that they are

trying to relitigate issues they lost in claim construction. The Local Rules of the Western District

of Texas do not permit a sur-reply as a matter of right.

        Counsel for Plaintiff conferred with counsel for Defendants on June 29, 2020, and counsel


PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY                                     PAGE 1 OF 2
         Case 6:17-cv-00055-ADA Document 129 Filed 06/29/20 Page 2 of 2




for Defendants stated that Defendants are opposed to this motion.

       Plaintiff respectfully prays that the Court grant Plaintiff leave to file his Sur-Reply, which

is attached hereto as "Exhibit A" and is incorporated herein by reference.

       DATED: June 29, 2020.                      Respectfully submitted,

                                                  WILSON LEGAL GROUP P.C.

                                                  By: /s/ John T. Wilson
                                                      John T. Wilson
                                                      State Bar No. 24008284
                                                      Jennifer M. Rynell
                                                      State Bar No. 24033025
                                                      Leigh Caudle Whitaker
                                                      State Bar No. 24094260
                                                      16610 Dallas Parkway, Suite 1000
                                                      Dallas, Texas 75248
                                                      (T) 972.248.8080
                                                      (F) 972.248.8088
                                                      (E) eservice@wilsonlegalgroup.com

                                                  Attorneys for Plaintiff Murray Walter Pisony



                                CERTIFICATE OF SERVICE

       On June 29, 2020, I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                      /s/ John T. Wilson
                                                      John T. Wilson




PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY                                    PAGE 2 OF 2
